Petition for certification having been submitted to this Court, and the Court having considered the same, and the Court having noted that defendant was sentenced on the same day on multiple counts under two separate indictments that arose from separate incidents;
It is ORDERED that the petition for certification is granted, limited solely to the sentences imposed upon defendant; and it is further
ORDERED that the matter is summarily remanded to the trial court for reconsideration solely of the consecutive sentences imposed on the multiple counts within each indictment in the light of State v. Yarbough, 100 N.J. 627 (1985).
Jurisdiction is not retained.